Citation Nr: 0512970	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  96-35 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
July 26, 1999 for chondromalacia of the right knee.  

2.  Entitlement to a rating in excess of 20 percent from July 
26, 1999 for chondromalacia of the right knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to March 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
September 1997 and July 1999 when it was remanded for 
additional evidentiary development.  


FINDING OF FACT

The service-connected chondromalacia of the right knee is 
manifested by pain and some limitation of motion but no 
instability or additional functional loss due to pain, 
weakness, fatigue, or incoordination 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent prior to July 26, 1999 and greater than 
20 percent from July 26, 1999 for chondromalacia of the right 
knee, have not been met.  .  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5257, 
5260, 5261 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for his knee.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, a letter dated in April 2003 effectively 
furnished notice to the veteran of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claim.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the April 2003 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  The veteran 
has been afforded adequate VA examinations.  The record as it 
stands includes sufficient competent evidence to decide these 
claims. No additional pertinent evidence has been identified 
by the claimant as relevant to the issue on appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim.

Factual Background

The veteran submitted his claim in April 1994.  In June 1994, 
the RO granted service connection for chondromalacia of the 
right knee and assigned a 10 percent disability evaluation.  

On VA examination in March 1995, the veteran reported that he 
experienced pain in his right knee the next morning if he did 
not prop it up at night.  He also had occasional pain in the 
knee when walking.  The veteran did not exhibit any signs of 
disability prior to the examination but did favor the knee 
when the examiner asked him to walk as part of the 
examination.  Some tenderness was present on palpation.  No 
instability was present.  Flexion was to 115 degrees compared 
with 122 for the good knee.  A recent X-ray was negative.  
The diagnosis was residual post surgery right knee with some 
crepitus over the patella, some tenderness over the 
infrapatellar ligament and a slight decrease in the range of 
flexion when compared with the left.  

An October 1995 VA clinical record indicates that the veteran 
complained at that time of some locking and giving way.  
Physical examination revealed that the knee was stable.  X-
rays were negative.  

A November 1995 clinical record indicates that the veteran 
was complaining of anterior knee pain with occasional popping 
and locking.  Physical examination revealed minimal crepitus 
and no effusion.  McMurray's test was negative.  Pain was 
present with forced lateral tracking.  No instability was 
found.  The assessment was chondromalacia patella of the 
right knee without meniscal pathology.  

In December 1995, a VA physician wrote that the veteran had 
chondromalacia of the right patella.  It was noted that the 
veteran would do best with non-laboring tasks and jobs.  He 
would be an excellent candidate for vocational rehabilitation 
in the right situation.  

On VA examination in March 1996, the veteran complained of 
knee pain and an inability to get comfortable when he slept.  
He also reported monthly swelling which lasted one week.  The 
ligaments were normal.  The only abnormality was effusion on 
the knee.  Walking up stairs a lot or walking long distances 
were initiating factors in the knee paint.  No crepitus or 
instability was present.  Flexion was to 95 degrees due to 
pain.  He was able to squat but could only really bend the 
knee 95 degrees due to pain.  No effusion was present on 
physical examination.  The diagnosis was chondromalacia of 
the right knee with episodes of bursitis.  

An emergency room record dated in July 1999 reveals that the 
veteran sought treatment after his knee right knee popped 
when he turned it.  

A July 1999 X-ray examination of the right knee was 
interpreted as being essentially negative.  An August 1999 
MRI examination of the knee was interpreted as being normal.  

A November 1999 VA clinical record reveals the veteran 
complained of pain in the knee which was aggravated by stair 
climbing and long distance walking.  Physical examination 
revealed pain to palpation over the patella.  There was a 
full range of motion from flexion to extension.  Strength was 
5/5 without apparent muscle wasting.  There was no apparent 
ligament instability.  The assessment was patellar femoral 
dysfunction.  

At the time of a November 1999 VA examination, the veteran 
complained of swelling in his knee approximately twice per 
month usually for a duration of two days.  He also reported 
giving way of the knee as well as locking of the right knee 
three to four times per week.  He also had stiffness after 
sitting.  The veteran reported he wore a knee brace.  Certain 
activities including standing for longer than fifteen 
minutes, walking extended periods, or weather changes caused 
additional discomfort.  The examiner noted that it was not 
apparent from the veteran's history that the increased 
symptoms caused any impairment of function of the knee nor 
any impairment of motion of the knee.  Physical examination 
revealed a normal gait without a limp.  No pain was noted 
during the interview.  The range of motion of the right knee 
was from full extension of zero degrees to 135 degrees for 
flexion using a goniometer.  The left knee range of motion 
was from zero to 140.  There was no pain during active or 
passive range of motion of the right knee.  There were healed 
arthro scars.  No effusion was present.  There was tenderness 
to palpation.  There was no tendency to subluxation.  There 
was no ligament impairment.  The diagnosis was right knee 
pain.  The examiner noted that the veteran had multiple 
subjective complaints referable to his right knee, but 
objective clinical examination failed to define hypermobility 
of the patella, patellofemoral disorder, nor atrophy of the 
thigh, nor ligament instability.  The examiner did not find 
any evidence of incoordination.  There was no evidence of any 
flare-ups of pain which the veteran described in his history 
which would affect the range of motion.  The veteran's 
subjective complaints of pain did limit the veteran with 
regard to standing and extended walking, but there was no 
clinical evidence of consistency with the physical 
examination and the severity of the pain the veteran 
describes.  

Clinical records dated in September and October 1999 reveal 
that the veteran complained of right knee pain.  Physical 
examination demonstrated that the range of motion was within 
normal limits, but pain was present with movement superiorly 
and medially.  The assessment was a tight iliotibial band 
causing maltracking of the patella.  

In January 2000, the veteran reported that his right knee 
felt achy.  Aggravation included kneeling, squatting, stairs 
and running.  The motion of the knee was within normal 
limits.  Pain was present on the movements superiorly and 
medially.  The assessment was a tight iliotibial band causing 
maltracking of the patella.  

A private clinical record dated in April 2000 indicates that 
the veteran complained of painful popping in the right knee.  
Physical examination revealed a stable knee with low grade 
effusion.  There was the possibility of a meniscal tear.  In 
May 2000, it was noted that the veteran underwent right knee 
arthroscopy the same month.  Postoperatively, he was doing 
well.  

A May 2000 surgical report indicates that a right knee 
arthroscopy, chondroplasty and debridement was conducted the 
same month.  The postoperative diagnosis was osteoarthritis 
with fragmenting chondral cartilage on weight bearing surface 
of the medial femoral condyle.  A separate clinical record 
dated the same month indicates that physical examination 
revealed a painful right knee with good ligamentous support.  
The impression was right medial meniscal tear.  

An October 2000 X-ray examination of the right knee was 
interpreted as revealing a spur on the anterior/superior 
margin of the right patella.  

A separate clinical record dated in October 2000 indicates 
that the veteran was complaining of bilateral knee pain.  His 
chief complaint was left knee pain.  

In an August 2001 decision, the RO granted an increased 
rating from 10 to 20 percent for the chondromalacia of the 
right knee effective July 26, 1999.  This decision was based 
on the veteran's complaints of pain and functional loss and 
the fact that he wore a brace. 

A March 2002 VA clinical record reveals that the veteran 
complained of bilateral anterior knee pain.  His chief 
complaint was left knee pain.  

A January 2003 VA clinical record indicates that that was the 
first time the veteran had been seen in a year and a half.  
The veteran reported that he had had knee surgery and he 
continued to have knee pain.  The pertinent impression was 
tear of the cartilage or meniscus of knee, current.  A 
separate clinical record dated the same month indicates that 
the veteran reported he had pain in his knees that was a 
level 8 on a pain scale of 1-10.  

The veteran failed to report for VA examinations scheduled in 
July 2003 and October 2004.  

Criteria

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred or  aggravated during military service 
and the residual condition  in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
based upon the assertion and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589  (1991).  

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's  
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App.  
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2004) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

The veteran failed to report for VA examinations scheduled in 
July 2003 and October 2004.  38 C.F.R. § 3.655 indicates 
that, when a veteran fails to report for a VA examination 
without good cause, for an original service connection claim, 
which includes the current situation of an initial rating 
claim assigned following the grant of service connection in 
an original compensation claim, VA will adjudicate the 
veteran's appeal on the basis of the evidence of record.  

The veteran's right knee chondromalacia has been evaluated as 
10 percent disabling as of March 9, 1994 and 20 percent 
disabling as of July 26, 1999 under Diagnostic Code 5299-
5257.  Under Diagnostic Code 5257, slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment and a 30 percent 
evaluation requires severe impairment.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (2002).

The Board finds an increased rating is not warranted at any 
time during the appeal period under Diagnostic Code 5257 as 
there is no competent evidence of severe knee impairment 
including recurrent subluxation or lateral instability.  The 
Board notes the veteran has reported the presence of popping 
and locking in the knee.  The Board finds, however, that the 
veteran is a layperson.  As such, he is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the diagnosis and etiology of 
any knee symptomatology is without probative value.  The 
Board further notes that VA has provided the veteran with a 
knee brace, based at least in part, on concerns of 
instability.  The Board finds, however, that there is no 
objective evidence of the presence of instability in the 
knee.  Physical examinations have consistently noted that the 
knee and its ligaments were stable.  The Board finds the 
preponderance of the evidence demonstrates that the veteran's 
knee is stable.  The Board notes there is no evidence of 
record of any kind demonstrating the presence of subluxation 
of the knee.  Therefore, a rating is not warranted under 
Diagnostic Code 5257.  

Other potentially applicable Diagnostic Codes include 
Diagnostic Codes 5260 and 5261 which provide the rating 
criteria for evaluation of limitation of flexion and 
limitation of extension.    

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Flexion must be limited to 
15 degrees for a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5260. 

Limitation of extension of either leg to 10 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  Extension must be 
limited to 20 degrees for a 30 percent evaluation.  When 
extension is limited to 30 degrees, a 40 percent evaluation 
is warranted.  Finally, when extension of the leg is limited 
to 45 degrees, a 50 percent disability evaluation must be 
assigned.  38 C.F.R. Part 4, Diagnostic Code 5261. 

38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of 
the knee is 140 degrees and  normal extension of the knee is 
0 degrees.

The competent evidence of record demonstrates that the 
service-connected chondromalacia of the right knee is 
manifested by complaints of pain and some limitation of 
motion.  Significantly, there is no competent evidence 
demonstrating that the limitation of motion is of such 
severity that it warrants a rating in excess of 10 percent 
prior to July 26, 1999 or a rating in excess of 20 percent 
from July 26, 1999.  In order to warrant a rating in excess 
of 10 percent prior to July 26, 1999 under Diagnostic Code 
5260 or 5261, there must be competent evidence of record 
demonstrating that the chondromalacia of the right knee is 
manifested by a limitation of flexion of 30 degrees or less, 
or limitation of extension to 15 degrees or more.  At the 
time of the VA examination in March 1995, flexion could be 
accomplished to 115 degrees.  On VA examination in March 
1996, flexion was to 95 degrees with pain.  A rating in 
excess of 10 percent prior to July 26, 1999 is not warranted 
when the service-connected chondromalacia is evaluated under 
Diagnostic Code 5260 or 5261.

In order to warrant a rating in excess of 20 percent from 
July 26, 1999 under Diagnostic Code 5260 or 5261, there must 
be competent evidence of record demonstrating that the 
chondromalacia of the right knee is manifested by a 
limitation of flexion of 15 degrees or less or limitation of 
extension to 20 degrees or more.  On VA examination in July 
1999, physical examination revealed a full range of motion.  
At the time of the November 1999 VA examination, flexion 
could be accomplished to 135 degrees and extension to 0 
degrees.  Clinical records dated in September and October 
1999 demonstrated that the veteran had a full range of motion 
in his right knee, but pain was present with movement 
superiorly and medially.  In January 2000, it was determined 
that there was a full range of motion in the knee.  A rating 
in excess of 20 percent from July 26, 1999 is not warranted 
when the service-connected chondromalacia is evaluated under 
Diagnostic Code 5260 or 5261.

The Board also notes that 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, and 5262 are not for application, because the 
veteran has never been diagnosed with ankylosis of the knee, 
dislocated semilunar cartilage, or impairment of the tibia 
and fibula.  

In evaluating the veteran's right knee disability under the 
criteria of DeLuca, supra, the Board notes that the veteran's 
pain has already been taken into account in the assigned 20 
percent disability rating.  With regard to establishing loss 
of function due to pain, it is necessary that complaints be 
supported by adequate pathology and be evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  While 
the veteran has complained of pain on use of his knee, the 
examiner who conducted the November 1999 VA examination found 
no evidence of incoordination, and specifically noted that 
there was no evidence of any flares of pain which the veteran 
described in his history, which would limit the range of 
motion in the knee.  The examiner further opined that there 
was no clinical evidence of consistency between physical 
examinations and the severity of the pain the veteran 
described.  There is no objective evidence of record 
demonstrating that the veteran experiences additional 
disability due to pain on use or during flares which would 
warrant an increased rating at any time during the appeal 
period.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

Consequently, the Board finds that the evaluations assigned 
adequately reflect the clinically established impairment 
experienced by the veteran.  As the evidence preponderates 
against the claim for an increased rating for the veteran's 
right knee disability during any time in the appeal period, 
the benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  It was noted that a VA physician 
reported in December 1995 that the veteran would do best in 
non-laboring jobs and tasks.  However, there is no other 
evidence indicating that the service-connected disability 
resulted in marked interference with work.  The Board notes 
the veteran also has problems with his nonservice-connected 
left knee.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


